Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
No antecedent basis found for the limitation “the direction of travel.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by I.A. Ellman (hereinafter Ellman, US patent # 3,462,840).

    PNG
    media_image1.png
    393
    229
    media_image1.png
    Greyscale


Ellman discloses an inter oral tip (figures 1-5), comprising: a cannula (e.g. 26, 47) configured to be removably attached to a dental dispenser; wherein the cannula includes an axis transverse to an axis of the dental dispenser; wherein the cannula is rotatable about the transverse axis to provide directional flow of the dispensed material; the transverse axis intersects the axis of the dental dispenser at an angle of about 1 to about 90 degrees. 
Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehm et al. (2012/0064482). 
Boehm discloses inter oral tip (figures 1-17), comprising: a polypropylene cannula (e.g. 11; [0089]) configured to be removably attached to a dental dispenser; wherein the cannula includes an axis transverse to an axis of the dental dispenser (e.g. due to bent cannula); wherein the cannula is rotatable about the transverse axis to provide directional flow of the dispensed material (e.g. fig. 5). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellman as applied to claim 1 above and further in view of W.C. Middaugh (hereinafter Middaugh, US Patent # 860,555).
Ellman discloses the invention substantially as claimed except for an appendage as claimed; however, Middaugh teaches a dental syringe attachment including a cannula with a disc shaped appendage (figures 2-5) that is attachable to an end of the cannula, the appendage including a channel for directing flow. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ellman by providing the appendage as claimed as taught by Middaugh in order to prevent any back flow of the fluid that is injected into a tooth cavity (lines 36-40). Further the modified invention would allow directing flow behind the direction of travel (e.g. in an opposite direction). 
Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellman as applied to claim 1 or 3 above. 
Ellman discloses the invention substantially as claimed and further discloses the cannula is intended for root canal treatment which are generally narrow and is bent to allow easy access to the root canal, but silent about diameter and angle of the cannula between about 30 and 45 degrees as claimed; however, it would have been obvious to one of ordinary skill in the art before the claimed invention to make the internal diameter in the range of 0.4mm-.9 mm and angle as claimed since it has been held that discovering the optimum or workable ranges involves only routing skills in the art.  In re Aller, 105 USPQ 233. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772